Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 30, 2020

The Court of Appeals hereby passes the following order:

A20A1604. ROBERT EVANS v. ANDREA EVANS.

      Defendant Robert Evans filed this direct appeal from the trial court’s final
decree in this divorce action. We lack jurisdiction.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be initiated by filing an application for discretionary review.
OCGA § 5-6-35 (a) (2), (b). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Evans’s failure to follow the required appellate procedure deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/30/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.